Citation Nr: 0828004	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  06-04 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for psoriatic arthritis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The appellant served on active duty for training from May 
1998 to September 1998, and from May 20 to May 26, 2000, in 
the Army National Guard, among other periods of training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, that denied the appellant's claim of 
entitlement to service connection for psoriatic arthritis.  
The appellant received a hearing before the undersigned 
Veterans Law Judge in April 2007.


FINDINGS OF FACT

Resolving all doubt in the appellant's favor, her psoriatic 
arthritis of the left elbow was aggravated in service, beyond 
its normal progression.


CONCLUSION OF LAW

Resolving all doubt in the appellant's favor, her psoriatic 
arthritis of the left elbow was aggravated in service beyond 
its normal progression.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).

In December 2004 and March 2006, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The March 2006 letter specifically notified the 
appellant of the process by which initial disability ratings 
and effective dates are established. Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  No prejudice has been alleged in the 
timing of these notices, and none is apparent from the 
record.  Further, in light of the favorable decision below, 
the Board sees no prejudice in continuing with adjudication 
of this claim.

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1153 
(West 2002); 38 C.F.R. § 3.303(a), 3.306(a) (2005).  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service; the presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); see also Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty; and any period 
of INACDUTRA during which the individual concerned was 
disabled or died (i) from an injury incurred or aggravated in 
line of duty; or (ii) from an acute myocardial infarction, a 
cardiac arrest, or a CVA occurring during such training.  38 
U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2007).  

The term "active duty for training" is, inter alia, full-
time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) 
(2007).  The term "inactive duty for training" means, inter 
alia, duty other than full-time duty prescribed for Reserves 
or the National Guard of any state.  38 U.S.C.A. § 101(23) 
(West 2002); 38 C.F.R. § 3.6(d) (2007).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  When a disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required." Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Taking into account all relevant evidence, and resolving all 
doubt in the appellant's favor, the Board finds that service 
connection is warranted for the appellant's arthritis of the 
left elbow, as based on aggravation.  In this regard, the 
Board notes that the appellant only served on active duty for 
training for about 5 months; as such, for service connection 
to be granted, she would have to be found to have been 
disabled from a disease or injury incurred or aggravated in 
line of duty during that 5 month period.

The evidence does not show that the appellant sustained a 
specific injury in service to which her psoriatic arthritis 
can be traced, nor does the evidence show that she incurred 
this disability during active duty for training.  Reviewing 
her service personnel records pertaining to her left elbow, 
at no time does the appellant claim a specific injury to her 
left elbow (other than soreness), and she states that she had 
problems with pain and stiffness in her elbow prior to her 
May 2000 annual training period.  Thus it appears that her 
psoriatic arthritis started before the appellant's active 
duty for training, and was not due to a specific injury.

Therefore, the only remaining question is whether the 
appellant's preexisting psoriatic arthritis was aggravated 
during active duty for training.  The Board finds that the 
evidence is at least in equipoise as to the issue of whether 
the appellant's psoriatic arthritis of the left elbow was 
aggravated in service.  Initially, the Board notes that the 
evidence clearly shows that, at the time the appellant 
reported elbow problems, while her left elbow was stiff or 
sore prior to service, it was much more painful during her 
period of service.  Further, service personnel records show 
that a January 2001 line of duty determination clearly found 
that the appellant had a preexisting disease of arthritis of 
the elbow that was aggravated in the line of duty.  Finally, 
the Board notes a May 2008 medical opinion, in which a VA 
physician stated that, while the appellant's period of 
reserve duty was not likely to have accelerated her disease, 
because she was complaining of worsening pain symptoms in 
service, and because those joint pain symptoms continued 
after service, her condition was aggravated by service.

Thus, considering the above cited evidence, and as well the 
veteran's hearing testimony indicating that she felt her left 
elbow arthritis was aggravated by service, the Board finds 
that the evidence is at least in equipoise as to the question 
of whether the appellant's psoriatic arthritis of the left 
elbow was aggravated in service, beyond its normal 
progression.  As such, the Board will resolve all doubt in 
favor of the appellant, and find that the appellant's pre-
existing psoriatic arthritis of the left elbow was aggravated 
in service; and therefore service connection is warranted for 
this disability, as based on aggravation.
 
 
ORDER

Entitlement to psoriatic arthritis of the left elbow, as 
based on aggravation, is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


